Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/24/2022, 3/24/2022, and 5/24/2022 have been entered.

Response to Arguments
The Applicant’s arguments submitted on 2/24/2022 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  In response to Applicant’s amendments, Examiner provides arguments and also cites new prior art herein below.
Previously cited Branson discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (see Branson Fig. 1, and paras. 0011-0016, where a computer comprising processors and memory executes a computer program), perform one or more operations for recognizing an identity of a first user from multiple users in an environment, wherein the operations comprise: monitoring, by one or more monitoring devices, the multiple users in the environment including monitoring any touch by any of the multiple users on a touch-enabled device, comprising capturing one or more video streams including images of the multiple users in the environment; uploading, by the one or more monitoring devices, the one or more video streams to an identity recognition model; performing, by the identity recognition model, image analysis on the one or more video streams identifying, among the multiple users, a particular user who performed the touch that has been recognized from the image analysis performed by the identity recognition model; identifying the particular user who performed the touch among the multiple users in the environment; and identifying, as the first user who has successfully completed identity recognition, the particular user from the multiple users captured in the one or more video streams (see Branson Figs. 2 and 3, and paras. 0020, 0037, and 0038, where “[t]he user I/O device 121 may be of any size and may accommodate multiple users viewing and touching the user I/O device 121 simultaneously or collaboratively, and in an embodiment, any user may touch at any location on the user I/O device 121” and “[t]he electronic device 100 may distinguish between users that touch the user I/O device 121 via a ring, watch, or wristband worn by the different users, by different fingerprints of the different users, or by facial recognition via a camera”).  
Previously cited Hildreth discloses image analysis on the one or more video streams to recognize a touch on the touch-enabled device (see Hildreth Figs. 1 and 2, and col. 1, ll. 58 through col. 3, ll. 22, where camera images are analyzed to detect user input in the form of a touching of the surface of a display screen).
It would have been obvious to one of ordinary skill in the art at the time of filing to either simply substitute or add the touch detection of Hildreth to the user I/O device of Branson, because it is predictable that confirming the particular user in the video is the user who actually physically touches the screen would improve the accuracy of the system by confirming each user’s input and only executing the appropriate functions for the confirmed user.
Newly cited Esman discloses identifying, by using timestamp information related to the touch, a particular user (see Esman para. 0136, where a touchscreen is used and “. . . each unit of cursor data could include an x-coordinate, a y-coordinate, a timestamp, a userID, and/or an eventID . . . ”).
It would have been obvious to one of ordinary skill in the art at the time of filing to organize the video of the touching events of Branson, as modified by Hildreth, with the user and event timestamps of Esman, because it is predictable that timestamping the video would improve the speed at which video frames containing the desired image data of the touching event are retrieved.  It is predictable that using a timestamp permits operators to search for and retrieve the most important frames first – those with the same or similar timestamp corresponding to the event of interest.  
Previously cited Masood discloses obtaining, in response to identifying the particular user who performed the touch, and from the one or more video streams, biometric features of the particular user the particular user who performed the touch, wherein the biometric features comprise at least one of: facial features, iris features or behavioral features; determining that the particular user is a valid user based on comparing the obtained biometric features with prestored valid user identity features (see Masood Fig. 24b, and paras. 0006, 0007, 0071, 0072, 0088, 0092, 0093, and 0118-0121, where the face, eye, and fingerprints must all match stored templates to confirm the identity of the user; and also “[o]n pressing the clock-in button, iris images from the camera and a fingerprint data from the fingerprint reader are captured and sent to the server 12 via the GSM/GPRS modem along with the geographic location from the GPS receiver and timestamp information”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the multiple biometrics of Masood on the images of the users of Branson – as modified by Hildreth and Esman – to further confirm the identity of the user, because it is predictable that the use of multiple biometrics would improve the accuracy of the system and further deter spoofing attacks by making such attacks much more difficult to succeed.  It is obvious to only capture the biometrics of Masood after or in response to Branson’s identification of the particular user among multiple users, because it is predictable that doing so would prevent errors related to capturing biometric data from the wrong user.  Obviously, only the biometric data of the particular user touching the screen is relevant to authentication, whereas someone standing somewhere behind the user is irrelevant.
Specifically, Applicant argues that Branson does not disclose the newly added amendments nor recognizing a touch.  Examiner does not rely on Branson for these features, but instead cites Hildreth and Esman and Masood to render obvious the newly added amendments and the recognizing a touch as detailed herein above.  Accordingly, the scope of the claims are rendered obvious in view of the prior art.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-9, 11, 14, 15, 17, 20, 24, 25, 27 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al., US 2014/0201648 A1 (hereinafter referred to as “Branson”) in view of Hildreth, US 8,515,128 B1 (hereinafter referred to as “Hildreth”) and Masood et al., US 2015/0154446 A1 (hereinafter referred to as “Masood”) and Esman et al., US 2018/0300572 A1 (hereinafter referred to as “Esman”).

Regarding claim 15, Branson discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (see Branson Fig. 1, and paras. 0011-0016, where a computer comprising processors and memory executes a computer program), perform one or more operations for recognizing an identity of a first user from multiple users in an environment, wherein the operations comprise: monitoring, by one or more monitoring devices, the multiple users in the environment including monitoring any touch by any of the multiple users on a touch-enabled device, comprising capturing one or more video streams including images of the multiple users in the environment; uploading, by the one or more monitoring devices, the one or more video streams to an identity recognition model; performing, by the identity recognition model, image analysis on the one or more video streams identifying, among the multiple users, a particular user who performed the touch that has been recognized from the image analysis performed by the identity recognition model; identifying the particular user who performed the touch among the multiple users in the environment; and identifying, as the first user who has successfully completed identity recognition, the particular user from the multiple users captured in the one or more video streams (see Branson Figs. 2 and 3, and paras. 0020, 0037, and 0038, where “[t]he user I/O device 121 may be of any size and may accommodate multiple users viewing and touching the user I/O device 121 simultaneously or collaboratively, and in an embodiment, any user may touch at any location on the user I/O device 121” and “[t]he electronic device 100 may distinguish between users that touch the user I/O device 121 via a ring, watch, or wristband worn by the different users, by different fingerprints of the different users, or by facial recognition via a camera”).  
Branson does not explicitly disclose image analysis on the one or more video streams to recognize a touch on the touch-enabled device; identifying by using timestamp information related to the touch; and obtaining, in response to identifying the particular user who performed the touch, and from the one or more video streams, biometric features of the particular user the particular user who performed the touch, wherein the biometric features comprise at least one of: facial features, iris features or behavioral features; determining that the particular user is a valid user based on comparing the obtained biometric features with prestored valid user identity features.
However, Hildreth discloses image analysis on the one or more video streams to recognize a touch on the touch-enabled device (see Hildreth Figs. 1 and 2, and col. 1, ll. 58 through col. 3, ll. 22, where camera images are analyzed to detect user input in the form of a touching of the surface of a display screen).
It would have been obvious to one of ordinary skill in the art at the time of filing to either simply substitute or add the touch detection of Hildreth to the user I/O device of Branson, because it is predictable that confirming the particular user in the video is the user who actually physically touches the screen would improve the accuracy of the system by confirming each user’s input and only executing the appropriate functions for the confirmed user.
Furthermore, Esman discloses identifying, by using timestamp information related to the touch, a particular user (see Esman para. 0136, where a touchscreen is used and “. . . each unit of cursor data could include an x-coordinate, a y-coordinate, a timestamp, a userID, and/or an eventID . . . ”).
It would have been obvious to one of ordinary skill in the art at the time of filing to organize the video of the touching events of Branson, as modified by Hildreth, with the user and event timestamps of Esman, because it is predictable that timestamping the video would improve the speed at which video frames containing the desired image data of the touching event are retrieved.  It is predictable that using a timestamp permits operators to search for and retrieve the most important frames first – those with the same or similar timestamp corresponding to the event of interest.  
Furthermore, Masood discloses obtaining, in response to identifying the particular user who performed the touch, and from the one or more video streams, biometric features of the particular user the particular user who performed the touch, wherein the biometric features comprise at least one of: facial features, iris features or behavioral features; determining that the particular user is a valid user based on comparing the obtained biometric features with prestored valid user identity features (see Masood Fig. 24b, and paras. 0006, 0007, 0071, 0072, 0088, 0092, 0093, and 0118-0121, where the face, eye, and fingerprints must all match stored templates to confirm the identity of the user; and also “[o]n pressing the clock-in button, iris images from the camera and a fingerprint data from the fingerprint reader are captured and sent to the server 12 via the GSM/GPRS modem along with the geographic location from the GPS receiver and timestamp information”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the multiple biometrics of Masood on the images of the users of Branson – as modified by Hildreth and Esman – to further confirm the identity of the user, because it is predictable that the use of multiple biometrics would improve the accuracy of the system and further deter spoofing attacks by making such attacks much more difficult to succeed.  It is obvious to only capture the biometrics of Masood after or in response to Branson’s identification of the particular user among multiple users, because it is predictable that doing so would prevent errors related to capturing biometric data from the wrong user.  Obviously, only the biometric data of the particular user touching the screen is relevant to authentication, whereas someone standing somewhere behind the user is irrelevant.

Claim(s) 1 and 9 are rejected under the same analysis as claim 15 above.

Regarding claim 17, Branson does not explicitly disclose wherein recognizing the touch on the touch-enabled device comprises: recognizing a gesture of a user touching the touch-enabled device.  
However, Hildreth discloses wherein recognizing the touch on the touch-enabled device comprises: recognizing a gesture of a user touching the touch-enabled device (see Hildreth Figs. 1 and 2, and col. 1, ll. 58 through col. 4, ll. 43, where the detected gesture comprises physically touching the display screen, moving a finger towards the display screen and/or hovering the finger above the display screen).

Claim(s) 3 and 11 are rejected under the same analysis as claim 17 above.

Regarding claim 20, Branson does not explicitly disclose wherein determining that the particular user is the valid user comprises: determining that the obtained biometric features of the particular user are included in the prestored valid user identity features; and in response, determining that the particular user is a prestored user.  
However, Masood discloses wherein determining that the particular user is the valid user comprises: determining that the obtained biometric features of the particular user are included in the prestored valid user identity features; and in response, determining that the particular user is a prestored user (see Masood paras. 0006, 0007, 0058, 0088, 0092, 0093, and 0118-0121, where the face, eye, and fingerprints must all match stored templates to confirm the identity of the user).

Claim(s) 6 and 14 are rejected under the same analysis as claim 20 above.

Regarding claim 27, Branson discloses wherein the operations further comprise: generating an identity recognition result (see Branson Figs. 2 and 3, and paras. 0020, 0037, and 0038, where facial recognition is utilized).
Branson does not explicitly disclose displaying or broadcasting information about the identity recognition result.  
However, Masood discloses disclose wherein the operations further comprise: generating an identity recognition result; and displaying or broadcasting information about the identity recognition result (see Masood paras. 0074, 0089, 0109, and 0121, where “[i]f the result of the request is granted (the worker and his or her location was verified by the server 12), the portable BSD plays a verification sound (e.g., a beep) through the speaker” and “[o]therwise, the portable BSD plays an error sounds” or alternatively a light can also indicate information about the identity recognition result).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the indication technique of Masood to indicate the identification results of Branson – as modified by Hildreth – because it is predictable that doing so would improve the speed of the user interface by quickly alerting the user to make adjustments when identification has failed or to continue their activity while identification is successful.

Claim(s) 7 and 24 are rejected under the same analysis as claim 27 above.

Regarding claim 28, Branson does not explicitly disclose wherein the environment comprises one or more of: a facial recognition-based payment processing environment, an iris scanning-based payment processing environment, a facial recognition-based access granting environment, an iris scanning-based access granting environment, a facial recognition-based public transportation boarding environment, or an iris scanning-based public transportation boarding environment.
However, Masood discloses wherein the environment comprises one or more of: a facial recognition-based payment processing environment, an iris scanning-based payment processing environment, a facial recognition-based access granting environment, an iris scanning-based access granting environment, a facial recognition-based public transportation boarding environment, or an iris scanning-based public transportation boarding environment (see Masood Abstract, and paras. 0002, 0108, and 0109, where the biometrics are used for access control).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the user interface of Branson – as modified by Hildreth – at the access control points of Masood, because it is predictable that doing so would improve the accuracy of biometric identification when multiple people are in front of the user interface by ensuring biometrics are only collected from the person who physically touches the user interface of the access control point.

Claim(s) 8 and 25 are rejected under the same analysis as claim 28 above.

Claim(s) 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branson in view of Hildreth and Masood and Esman as applied to claim(s) 1, 9, and 15 above, and in further view of Vennelakanti et al., US 2013/0241834 A1 (hereinafter referred to as “Vennelakanti”). 

Regarding claim 29, Branson does not explicitly disclose wherein identifying, among the multiple users, the particular user who performed the touch recognized from the image analysis further comprises: locking the particular user who performed the touch recognized from the image analysis across the one or more video streams.
However, Vennelakanti discloses wherein identifying, among the multiple users, the particular user who performed the touch recognized from the image analysis further comprises: locking the particular user who performed the touch recognized from the image analysis across the one or more video streams (see Vennelakanti para. 0015, where “[i]n this case, the display device provides an option to the user to select/lock the recognized face using a touch screen or an input device such as mouse or a keyboard”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the locking technique of Vennelakanti on the recognized faces of Branson – as modified by Hildreth and Masood and Esman – because it is predictable that the locking permits the user to ensure the best image is used for facial recognition thereby improving the accuracy of the facial recognition and thereby also improve the speed of identification by reducing the number of times the user has to attempt facial recognition.

Claim(s) 23 and 26 are rejected under the same analysis as claim 29 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663